Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the Preliminary Amendment filed on 1/6/2021.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Reasons for Allowance
Claim 1-12 allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
In regard to claim 1, the prior art of record alone or in combination fails to teach or suggest the combination of the limitations of claim 1 because:
The closest prior art of record, Chen (US 2011/0170728 A1), teaches a voice input apparatus comprising:
a panel (222) in which a voice input hole (306) is formed;
a circuit board (204) which is disposed below the panel (see Figs. 4 and 5), 

a microphone (130) which is disposed below the 
a sealer (300) which guides (via 301) a voice inputted through the voice input hole (306) to the voice passing hole (304) (see Fig. 5), wherein the sealer comprises:
a guide pipe (301) which is formed in a cylindrical shape having a hollow and disposed between the panel (222) and the circuit board (204) (see Fig. 5), has an upper surface defining an upper end of the hollow is in contact with a bottom surface of the panel (222) while surrounding the voice input hole (306) (see Fig. 5), 

Chen fails to teach
the circuit board which is disposed below the panel, and has a voice passing hole and a binding hole formed in a position corresponding to the voice input hole;
a microphone which is disposed below the circuit board, and provided with a voice receiving hole in a position corresponding to the voice passing hole; and
wherein the sealer comprises:
and has a lower surface defining a lower end of the hollow is in contact with an upper surface of the circuit board while surrounding the voice passing hole; and
a hook which protrudes from the lower surface of the guide pipe and passes through the binding hole to be caught by a bottom surface of the circuit board.
Additionally, the prior art of record does not make obvious the combination of the above limitations that Chen fails to teach in combination with the rest of the limitations of the claim.
Claim 9 has/have similar allowable features as claim 1.
Claim 2-8, 10-12 is/are dependent upon allowed base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK FISCHER whose telephone number is (571)270-3549.  The examiner can normally be reached on Mon-Fri 12-6, 8-10pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK FISCHER/Primary Examiner, Art Unit 2687